Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 02/10/2020.
Claims 1-10 are pending, where claims 1 and 5 are independent.
This application claims the priority benefit of the International application no. PCT/JP2017/030454 filed on 08/25/2017 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 02/10/2020 has been filed on the filing date of the application.  The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification objections (Title) 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROL SYSTEM OF TAPE FEEDER FOR COMPONENT SUPPLY FROM REEL. MPEP 606.01


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sumi, (USPGPub No. 20130028701 A1) in view of Ohashi, et al. (USPGPub No. 20160205820 A1). 
	As to claims 1 and 5, Sumi discloses 1. A control system of a tape feeder that includes a reel on which is wound component supply tape in which components are packaged by being arranged in a line, and a tape feeding device configured to draw out the component supply tape from the reel and pitch feed the component supply tape such that a leading component in the component supply tape is moved to a component pickup position to be picked up by a suction nozzle of a component mounter (Sumi [abstract] “tape feed process of supplying a component - performing data processing - rewriting only a number of remaining component of the in-use component information by means of the number of remaining component - issuing a component depletion alarm - number of remaining component in the in-use component information” [0001-09] see Fig. 1-9), the control system comprising: 
a tape remaining amount information acquiring section configured to acquire tape remaining amount information that is information relating to a remaining amount of the tape on the reel (Sumi [abstract] “tape feed process of supplying a component - performing data processing - rewriting only a number of remaining component of the in-use component information by means of the number of remaining component - issuing a component depletion alarm - number of remaining component in the in-use component information” [0032- 48] [0001-09] see Fig. 1-9, sensor provides the acquiring section); and 
a motor control section configured to change an operation parameter of a motor that is a drive source of the tape feeding device based on the tape remaining amount information acquired by the tape remaining amount information acquiring section (Sumi [0032- 48] “feeder controller 24 - feed control unit 26 in accordance with a control signal from the main body control unit 11 - motor drive unit 27 drives the tape feed motor 22 - by the position of the sensor 25 according to the feed hole detection signal from the sensor 25 - tape information reading unit 29 reads tape information read by a barcode reader 30 - to the tape reel 6” [abstract] “tape feed process of supplying a component - rewriting only a number of remaining component of the in-use component information by means of the number of remaining component - issuing a component depletion alarm - number of remaining component in the in-use component information” [0001-09] see Fig. 1-9, element 27 motor derive unit provides motor control section operation based on sensor out).

But, Sumi does not explicitly teach [portion of clam 5:] an auxiliary actuator configured to reinforce drive power to pitch feeding operation of the component supply tape by the tape feeding device.
However, Ohashi discloses an auxiliary actuator configured to reinforce drive power to pitch feeding operation of the component supply tape by the tape feeding device (Ohashi [0048-64] “Feeder 21 is formed mainly of main body 21b, first servo motor 22, second servo motor 23 - stopper member 31, upstream side retaining member 32, downstream side retaining member 33, first sprocket 61, second sprocket 62 - rail 38, control section 39, and tape peeling unit 70” [abstract] see Fig. 1-16, element 23 second servo motor provides additional actuation as auxiliary actuator to reinforce the drive power). 
Sumi and Ohashi are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain tape feed.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities auxiliary actuator configured to reinforce drive power, as taught by Sumi, and incorporating second servo motor as additional actuator to reinforce the drive power, as taught by Ohashi.  


As to claim 2, the combination of Sumi and Ohashi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control system of the tape feeder according to claim 1, wherein 
the motor control section is configured to change, as the operation parameter of the motor, a torque of the motor to be lower in accordance with the tape remaining amount of the reel decreasing, based on the tape remaining amount information acquired by the tape remaining amount information acquiring section (Sumi [0032- 48] “feeder controller 24 - feed control unit 26 in accordance with a control signal from the main body control unit 11 - motor drive unit 27 drives the tape feed motor 22 - by the position of the sensor 25 according to the feed hole detection signal from the sensor 25 - tape information reading unit 29 reads tape information read by a barcode reader 30 - to the tape reel 6” [abstract] “tape feed process of supplying a component - rewriting only a number of remaining component of the in-use component information by means of the number of remaining component - issuing a component depletion alarm - number of remaining component in the in-use component information” [0001-09] see Fig. 1-9, element 27 motor derive unit provides motor controller for operation based on sensor obviously controls torque, speed or input current).

As to claim 3, the combination of Sumi and Ohashi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control system of the tape feeder according to claim 1, wherein the motor control section is configured to change, as the operation parameter of the motor, a speed profile of pitch feeding operation, based on the tape remaining amount information acquired by the tape remaining amount information acquiring section (Sumi [0032- 48] “feeder controller 24 - feed control unit 26 in accordance with a control signal from the main body control unit 11 - motor drive unit 27 drives the tape feed motor 22 - by the position of the sensor 25 according to the feed hole detection signal from the sensor 25 - tape information reading unit 29 reads tape information read by a barcode reader 30 - to the tape reel 6” [abstract] “tape feed process of supplying a component - rewriting only a number of remaining component of the in-use component information by means of the number of remaining component - issuing a component depletion alarm - number of remaining component in the in-use component information” [0001-09] see Fig. 1-9, element 27 motor derive unit provides motor controller for operation based on sensor obviously controls torque, speed or input current).

As to claim 4, the combination of Sumi and Ohashi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The tape feeder control system according to claim 1, wherein the motor control section is configured to change, as the operation parameter of the motor, a drive current, based on the tape remaining amount information acquired by the tape remaining amount information acquiring section (Sumi [0032- 48] “feeder controller 24 - feed control unit 26 in accordance with a control signal from the main body control unit 11 - motor drive unit 27 drives the tape feed motor 22 - by the position of the sensor 25 according to the feed hole detection signal from the sensor 25 - tape information reading unit 29 reads tape information read by a barcode reader 30 - to the tape reel 6” [abstract] “tape feed process of supplying a component - rewriting only a number of remaining component of the in-use component information by means of the number of remaining component - issuing a component depletion alarm - number of remaining component in the in-use component information” [0001-09] see Fig. 1-9, element 27 motor derive unit provides motor controller for operation based on sensor obviously controls torque, speed or input current).

As to claim 6, the combination of Sumi and Ohashi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control system of the tape feeder according to claim 5, wherein the auxiliary actuator is configured to transmit rotation force in a pitch feeding direction to the reel in synchronization with pitch feeding operation of the component supply tape by the tape feeding device (Ohashi [0048-64] “Feeder 21 is formed mainly of main body 21b, first servo motor 22, second servo motor 23 - stopper member 31, upstream side retaining member 32, downstream side retaining member 33, first sprocket 61, second sprocket 62 - rail 38, control section 39, and tape peeling unit 70” [abstract] see Fig. 1-16, element 23 second servo motor provides additional actuation as auxiliary actuator to additional rotation force).

As to claim 7, the combination of Sumi and Ohashi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control system of the tape feeder according to claim 5, wherein the auxiliary actuator control section is configured to change, as an operation parameter of the auxiliary actuator, an output of the auxiliary actuator to be lower in accordance with the tape remaining amount on the reel decreasing based on the tape remaining amount information acquired by the tape remaining amount information acquiring section (Ohashi [0048-64] “Feeder 21 is formed mainly of main body 21b, first servo motor 22, second servo motor 23 - stopper member 31, upstream side retaining member 32, downstream side retaining member 33, first sprocket 61, second sprocket 62 - rail 38, control section 39, and tape peeling unit 70” [abstract] see Fig. 1-16, element 23 second servo motor and  control section 39 provides auxiliary actuator control section for auxiliary actuator).

As to claim 8, the combination of Sumi and Ohashi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control system of the tape feeder according to claim 1, wherein the tape feeder is provided with, as the tape remaining amount information acquiring section, a sensor configured to detect the tape remaining amount of the reel (Sumi [0032- 48] “feeder controller 24 - feed control unit 26 in accordance with a control signal from the main body control unit 11 - motor drive unit 27 drives the tape feed motor 22 - by the position of the sensor 25 according to the feed hole detection signal from the sensor 25 - tape information reading unit 29 reads tape information read by a barcode reader 30 - to the tape reel 6” [abstract] “tape feed process of supplying a component - rewriting only a number of remaining component of the in-use component information by means of the number of remaining component - issuing a component depletion alarm - number of remaining component in the in-use component information” [0001-09] see Fig. 1-9, element 27 motor derive unit provides motor controller for operation based on sensor obviously controls torque, speed or input current).

As to claim 9, the combination of Sumi and Ohashi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control system of the tape feeder according to claim 1, further comprising: a tape feeding information acquiring section configured to calculate a rotation amount of the motor or a feeding amount of the component supply tape from a first pitch feeding operation of the component supply tape and take the calculated value as tape feeding information, wherein the tape remaining amount information acquiring section is configured to calculate the tape remaining amount information based on the tape feeding information acquired by the tape feeding information acquiring section (Sumi [0032- 48] “feeder controller 24 - feed control unit 26 in accordance with a control signal from the main body control unit 11 - motor drive unit 27 drives the tape feed motor 22 - by the position of the sensor 25 according to the feed hole detection signal from the sensor 25 - tape information reading unit 29 reads tape information read by a barcode reader 30 - to the tape reel 6” [abstract] “tape feed process of supplying a component - rewriting only a number of remaining component of the in-use component information by means of the number of remaining component - issuing a component depletion alarm - number of remaining component in the in-use component information” [0001-09] see Fig. 1-9, element 27 motor derive unit provides motor controller for operation based on sensor obviously controls torque, speed or input current).

As to claim 10, the combination of Sumi and Ohashi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control system of the tape feeder according to claim 1, wherein a control device of the component mounter is configured to manage a component remaining quantity of the tape feeder based on a quantity of components picked up by the suction nozzle from the tape feeder, and acquire the component remaining quantity of the tape feeder from the control device of the component mounter as the tape remaining amount information (Sumi [0032- 48] “feeder controller 24 - feed control unit 26 in accordance with a control signal from the main body control unit 11 - motor drive unit 27 drives the tape feed motor 22 - by the position of the sensor 25 according to the feed hole detection signal from the sensor 25 - tape information reading unit 29 reads tape information read by a barcode reader 30 - to the tape reel 6” [abstract] “tape feed process of supplying a component - rewriting only a number of remaining component of the in-use component information by means of the number of remaining component - issuing a component depletion alarm - number of remaining component in the in-use component information” [0001-09] see Fig. 1-9, element 27 motor derive unit provides motor controller for operation based on sensor obviously controls torque, speed or input current).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be-considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and MPEP 2123.

Examiner’s note: Each application is restricted to only one invention. See MPEP 802. There are two independent system claims. They are distinct (one from the Fig. 2 and another from Fig, 5). Plurality of “independent and distinct” system claims make the application with more than one invention of species restriction. However, the independent claims of the application may be converted into independent claims of a method, a system and a device/apparatus and non-transitory computer readable medium claims and should be mirror to each other to avoid the restriction requirement. 
 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kaniwa, et al. USP No. 5,808,824.
Ito, WO2016170644 A1. 
Ohashi, et al. USPGPub No. 20160205820 A1. 
MATSUMORI, et al. USPGPub No. 320160198597 A1.
Leppa et al. USP No. 8405338 B2.
Tsukagoshi, USP No. 8157142 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119